Title: To Thomas Jefferson from Van Staphorst & Hubbard, 27 January 1796
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 27 January 1796

Being deprived of your very esteemed favors Since our last Respects of 5 Ultimo, We have but to return you inclosed with Protests for Non Acceptance and non payment, the Bill You remitted us
Nathl. Anderson of 11 June 1794 at 60 days Sight on Wm. Anderson of London for 39.17.10½ Stg. with our Endorsement of Same, to enable You to recover the principal, Costs, Interest and Damages, for the account of Mr. Philip Mazzei.  The costs of the protests Eleven Shillings Sterling, We shall charge to Mr. Mazzei. We are respectfully, Sir! Your mo: ob: hb: Servts.

N. & J. Van Staphorst & Hubbard

